Case 18-11040-whd          Doc 31    Filed 08/06/20 Entered 08/06/20 09:44:46               Desc Main
                                     Document     Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: August 6, 2020                                ___________________________

                                                                  W. Homer Drake
                                                            U.S. Bankruptcy Court Judge
  _______________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                       NEWNAN DIVISION


   IN RE:                                                   )
                                                            )   BANKRUPTCY CASE
   SCOTT WAYNE SUMMEY,                                      )
                                                            )   NO. 18-11040-WHD
            Debtor.                                         )
                                                            )
                                                            )
   LAKEVIEW LOAN SERVICING LLC,                             )   CONTESTED MATTER PROCEEDING
                                                            )
            Movant.                                         )   CHAPTER 13
   vs.                                                      )
                                                            )   JUDGE: W. HOMER DRAKE
   SCOTT WAYNE SUMMEY,                                      )
   MELISSA J. DAVEY, Trustee,                               )
                                                            )
            Respondents.                                    )
                                                            )

                  CONSENT ORDER ON MOTION FOR RELIEF FROM STAY

            The above styled Motion having been set down for a hearing before the Court on July 16,

   2020, upon Notice of Assignment of Hearing to each of the above-captioned parties in interest,

   and it appearing to the Court that the parties consent hereto;
Case 18-11040-whd         Doc 31      Filed 08/06/20 Entered 08/06/20 09:44:46                  Desc Main
                                      Document     Page 2 of 4


           IT IS HEREBY ORDERED that the Motion for Relief from Stay with respect to 391 Mill

   Pond Xing Apt A2, Carrollton, Georgia 30116-7591 (the “Property”) is denied, as the parties

   herein agree that the interest of Movant is adequately protected by payment and performance as

   more particularly set forth hereinafter.

           FURTHER ORDERED that the post-petition arrearage through July 16, 2020, totals

   $4,287.89, including one (1) payment of $902.33, two (2) payments of $852.28 each, Bankruptcy

   POC and plan review fee balance of $650.00, filing fees of $181.00 and reasonable attorney’s

   fees of $850.00.

           This arrearage shall be paid as follows:

           Debtor shall receive credit for the sum of $605.78 in their suspense account.
           Beginning August 1, 2020, Debtor shall resume timely remittance of the regular
           monthly mortgage payments. Beginning August 15, 2020, Debtor shall pay an
           additional $613.69 per month, for five (5) months and one (1) final payment of
           $613.66 or until the arrearage is cured. Payments should be sent to M & T Bank,
           Bankruptcy Department, Attn: Payment Processing, One Fountain Plaza, 7th
           Floor, Buffalo, NY 14203, or to such address as may be designated.

           FURTHER ORDERED that should Debtor default in payment of any sum specified

   herein, or in any regular monthly mortgage payments which come due according to Movant’s

   Note and Deed for a period of nine (9) months from the date of entry of this Order, then upon

   notice of default sent by first class mail to Debtor and Debtor’s attorney, and failure of Debtor to

   cure such default within ten (10) days from the date of receipt of such notice, Movant may file a

   motion and affidavit of default with the Court, with service upon Debtor and Debtor’s attorney,

   and the Court may enter an Order modifying the automatic stay, without further notice or hearing.

           FURTHER ORDERED that any remaining amounts unpaid under this Order at the time

   Debtor receive a discharge or this case is dismissed or closed, shall become due in full, and the

   repayment terms of this Order shall no longer be binding.

           FURTHER ORDERED that upon completion of any foreclosure sale, any funds in excess

   of the amount due to Movant under its Note and Security Deed, and to any subordinate
Case 18-11040-whd          Doc 31     Filed 08/06/20 Entered 08/06/20 09:44:46                Desc Main
                                      Document     Page 3 of 4


   lienholder(s) properly entitled to receive proceeds under applicable State Law, shall be paid to the

   Trustee for the benefit of the Estate.

           FURTHER ORDERED that in the event the Debtor default in performance of this Order

   and the Court enters an Order modifying the automatic stay, the Trustee shall cease funding the

   balance of Movant’s pre-petition arrearage claim and supplemental claim, if any.

           FURTHER ORDERED that Movant, at its option, is permitted to contact the Debtor via

   telephone or written correspondence regarding potential loss mitigation options pursuant to

   applicable non-bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short

   sales and/or any other potential loan workouts or loss mitigation agreements. The entry of this

   Order does not absolve the Debtor of the duty to file any necessary pleadings, amendments, or

   plan modifications that may be required with regard to such a loan modification.

                                            END OF DOCUMENT

   CONSENTED TO BY:

    /s/A. Michelle Hart Ippoliti
   A. Michelle Hart Ippoliti, GA Bar No. 334291
   Attorney for Movant
   McCalla Raymer Leibert Pierce, LLC
   1544 Old Alabama Road
   Roswell, Georgia 30076
   Phone: 678-281-6537
   Email: Michelle.HartIppoliti@mccalla.com


    /s/ Howard P. Slomka
   (by A. Michelle Hart Ippoliti with express permission)
   Howard P. Slomka, GA Bar No. 652875
   Attorney for Debtor
   Slipakoff & Slomka, PC
   Overlook III, Suite 1700
   2859 Paces Ferry Rd, SE
   Atlanta, GA 30339
   Phone: (404) 800-4001
   Email: se@myatllaw.com

                                 (Signatures continued on the next page)
Case 18-11040-whd        Doc 31    Filed 08/06/20 Entered 08/06/20 09:44:46   Desc Main
                                   Document     Page 4 of 4




   NO OPPOSITION:


   /s/ Jason L. Rogers
   (by A. Michelle Hart Ippoliti with express permission)
   Jason L. Rogers, GA Bar No. 142575
   Attorney for Chapter 13 Trustee
   Melissa J. Davey
   Chapter 13 Trustee
   260 Peachtree Street, Suite 200
   Atlanta, GA 30303
   Phone: 678-510-1444




                                       DISTRIBUTION LIST


   Scott Wayne Summey
   391 Mill Pond Xing, Unit A2
   Carrollton, GA 30116

   Howard P. Slomka
   Slipakoff & Slomka, PC
   3350 Riverwood Parkway, Suite 2100
   Atlanta, GA 30339

   Melissa J. Davey
   Standing Ch 13 Trustee
   260 Peachtree Street, NW
   Suite 200
   Atlanta, GA 30303
